t c summary opinion united_states tax_court lonnie c and tracey y lakes petitioners v commissioner of internal revenue respondent docket no 28030-07s filed date tracey y lakes pro_se jennifer k martwick and james h brunson iii for respondent ruwe judge this case was brought pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all section references are to the internal_revenue_code as amended this opinion is not to be treated as precedent for any other case the petition in this case was filed pursuant to two notices of determination concerning collection action s under sec_6320 and or notices of determination the case is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented motion to dismiss the only issue is whether petitioners timely filed their petition with the court as prescribed by sec_6330 this case was calendared for hearing on respondent’s above- referenced motion at atlanta georgia on date upon further review of the motion and response it is clear that petitioners did not timely file their petition as prescribed by sec_6330 therefore respondent’s motion to dismiss for lack of jurisdiction will be granted background respondent’s appeals_office sent to petitioners by certified mail two notices of determination dated and postmarked date the first pertained to a proposed levy action with respect to petitioners’ unpaid income_tax liabilities for tax_year the second pertained to the filing of a notice_of_federal_tax_lien with respect to petitioners’ tax_year liability was previously determined by stipulated decision at docket no 12505-05s petitioners’ unpaid income_tax liabilities for tax_year sec_2002 and petitioners’ initial incomplete petition contesting the notices of determination for tax_year sec_2001 sec_2002 and was received by the court on date in an envelope postmarked date petitioners filed an amended petition on date respondent subsequently filed a motion to dismiss for lack of jurisdiction upon the ground that the petition was not timely filed petitioners objected to respondent’s motion to dismiss alleging that their petition was timely filed petitioners however did not deny that the notices of determination were mailed to them on the aforementioned date did not dispute the date on which their initial incomplete petition was mailed and filed with the court and provided no evidence of a timely filing of their petition discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by petitioners’ petition also purports to contest a collection action for the tax_year respondent states that no notice_of_determination was mailed to petitioners with respect to tax_year moreover the record is devoid of any indication that respondent has initiated any collection activities with respect to petitioners’ tax_year congress sec_7442 85_tc_527 our jurisdiction in a collection review proceeding brought pursuant to sec_6320 or sec_6330 generally depends upon the issuance of a valid notice_of_determination and a timely filed petition 123_tc_326 see also 117_tc_122 114_tc_492 when a taxpayer wishes to invoke this court’s jurisdiction to challenge a notice_of_determination regarding a lien or levy action the taxpayer must file his petition with this court within the statutorily provided period sec_6330 provides sec_6330 notice and opportunity for hearing before levy d proceeding after hearing -- judicial review of determination -- the person may within days of a determination under this section appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter in this case the two notices of determination were dated and mailed on date it follows that the 30-day period to file a petition with this court commenced on date see sec_301_6320-1 sec_301_6330-1 proced admin regs petitioners’ petition was received by this court on date the envelope in which it was received bore a u s postal service postmark date of date with the benefit of the timely-mailing timely-filing provision in sec_7502 petitioners’ petition would be deemed filed with the court as of date which i sec_49 days after the date of the notices of determination because petitioners’ petition was filed more than days after the date of the notices of determination this court lacks jurisdiction over petitioners’ claims in this proceeding see sec_6330 since petitioners’ petition which challenges the notices of determination for tax_year sec_2001 sec_2002 and was not timely filed pursuant to sec_6330 we shall grant respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
